DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments filed 23 December 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objections. 

Response to Arguments
Applicant’s arguments filed 23 December 2021 stating “Applicant points out that Helms does not disclose or even suggest that any of his plurality of blades comprises a plurality of stacked horizontal sections, each section being progressively rotated about a central point of the turbine in order to form a series of steps on the rear face of each of the plurality of blades, as is now specified in amended claim 1” have been fully considered and they are persuasive. The previous corresponding prior art rejections over Helms are withdrawn.
Applicant’s arguments filed 23 December 2021 on pages 6-7 addressing the prior art rejection of the claimed “interlocking arbors” have been fully considered but they are not persuasive. The Office respectfully notes: (1) “interlocking arbors” is broad/non-specific and, thus, does not require any specific structure, (2) limitations are not imported from the specification to the claims, and (3) Polaski clamps 10 perform the function “for mounting the plurality of blades” and, thus, are sufficient to address the referenced claim limitation. 


Claim Objections
Claims 1, 4-7, 10-17, 19, 23, 24, and 31 are objected to because of the following informalities:   
In claim 1, line 9, “each of the plurality of blades” should be changed to --the respective blade--.
In claim 1, 3rd line from bottom, “plurality of blades” should be changed to --respective blade--.
In claim 1, last line, --respective-- should be added before “front” and “rear”.
The dependence of claims 4 and 7 should be changed from claim 3 to claim 1 (since previous claim 3 is incorporated into claim 1).
In claim 11, last line, “rear face of each of the plurality of blades” should be changed to -- respective rear face--.
In claim 13, line 2, “of each of the plurality of blades” should be deleted.
In claim 14, line 2, “each of the plurality of blades” should be changed to --the respective blade--.
In claim 23, line 2, “rear face thereof” should be changed to --respective rear face--.
Claims 5, 6, 10, 12, 15-17, 19, 24 and 31 are objected to due to dependence on an above claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

claim 23 fails to further limit the subject matter of claim 1 since it merely repeats antecedent limitations. 
As the Federal Circuit treats non-compliance with 35 U.S.C. 112(d) as a patentability issue, it is considered more appropriate to treat a claim that does not comply with 35 U.S.C. 112(d) by rejecting the claim under 35 U.S.C. 112(d) rather than by objecting to such claim under 37 CFR 1.75(c) as provided for in MPEP 608.01(n)(II). See Pfizer Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10-17, 19, 23, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Polaski et al. (US 2013/0121835 - hereafter referred to as Polaski; previously cited) in view of Helms et al. (WO 2010/048152 - hereafter referred to as Helms; previously cited).

In reference to claim 1
Polaski discloses:
A vertical axis turbine (100) comprising:
a turbine shaft (2);
a plurality of helicoidal blades (3) mounted on the turbine shaft, 
wherein each of the plurality of blades comprises a front face (i.e., outboard face) and a rear face (i.e., inboard face),
wherein each of the plurality of blades (3) comprises a plurality of stacked horizontal sections (i.e., vanes 14 - Figure 2), each section being progressively rotated (see Figure 1) about a central point of the turbine in order to form a series of steps (see annotated Figure 2 showing steps on the rear face of a typical vane 14) on the rear face (Polaski) of each of the plurality of blades,
wherein each of the plurality of blades (3) further comprises a plurality of interlocking arbors (i.e., vane clamps 10 - Figure 4) extending from the rear face thereof for mounting the plurality of blades (3) on the turbine shaft (2).


    PNG
    media_image1.png
    399
    557
    media_image1.png
    Greyscale




a plurality of venturis, each venturi comprising a channel extending through each of the plurality of blades from the front face thereof to the rear face thereof.

Helms discloses:
a vertical axis turbine comprising helical blades (12 - see par. [0088]) having a plurality of vents (28) extending therethrough in order to reduce / limit the drag forces (see pars. [0093]-[0094]) on the leading edges of the blades.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the turbine of Polaski to include vents, as disclosed by Helsm, in order to reduce / limit the drag forces on the leading edges of the blades.

In reference to claim 6 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 1, wherein each section of the plurality of sections (Polaski - 14) is hook-shaped (see Polaski Figures 1 and 2).

In reference to claim 7 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 1, wherein one or more of plurality of sections (Polaski - 14) is scalloped (see Polaski Figures 1 and 2) on a side forming the rear face (Polaski) of the respective blade (Polaski - 3).

In reference to claim 10 
Polaski in view of Helms addresses:
The vertical axis of claim 1, wherein the channel of each of the plurality of venturis (Helms - 28) is a straight channel (i.e., due to being rectangular or square - see Helms par. [0098]; also see Helms Figure 3C showing vents 28 as extending straight in the thickness direction of blade 12).

In reference to claim 11 
Polaski in view of Helms addresses:
The vertical axis of claim 1, wherein the channel of each of the plurality of venturis (Helms - 28) extends through the respective blade (Polaski - 3) at an angle (i.e., α - see Helms Figure 3C and pars. [00100] and [00101]) relative to the rear face (Polaski; Helms - 20) of each of the plurality of blades.

In reference to claim 12 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 11, wherein the angle relative to the rear face (Polaski; Helms - 20) of each of the respective blade is 20° to 60° (i.e., 50 degrees - see Helms par. [00100]).

In reference to claims 13-15
Polaski in view of Helms addresses:
The vertical axis turbine of claim 12. (claim 13)

Polaski in view of Helms, as previously presented, does not address:
the angle relative to the rear face of each of the plurality of blades progressively decreases from outermost venturis located adjacent an outer edge of the respective blade to innermost venturis located adjacent an inner edge of the respective blade. (claim 13)
The vertical axis turbine of claim 13, wherein the angle relative to the rear face of each of the plurality of blades progressively decreases by 5°. (claim 14)
The vertical axis turbine of claim 14, wherein the angle relative to the rear face of the respective blade of the outermost venturis is 50°. (claim 15)

Helms further discloses (see par. [00101]) that the angle (α) of the vents (28) can vary across rows or groupings thereof, and that the vents (28) are implemented to achieve desired aerodynamic characteristics by reducing / limiting the drag forces (see pars. [0093]-[0094]) on the leading edges of the blades.
Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed distribution of venturi angles across the blades in configuring the turbine of Polaski in view of Helms to achieve desired aerodynamic characteristics. 

Polaski in view of Helms, as further modified, therefore addresses:
the angle relative to the rear face (Polaski) of each of the plurality of blades (Polaski - 3) progressively decreases (due to the above modification) from outermost venturis (Helms - 28) located adjacent an outer edge (i.e., an upper / top edge) of the respective blade to innermost venturis located adjacent an inner edge (i.e., a lower / bottom edge) of the respective blade. (claim 13)
The vertical axis turbine of claim 13, wherein the angle relative to the rear face (Polaski) of each of the plurality of blades (Polaski - 3) progressively decreases (due to the modification over Helms) by 5° (note: the selection of the value of the angle of progression is merely the discovery of the optimum or workable ranges of the general conditions in Helms, which is not inventive). (claim 14)
The vertical axis turbine of claim 14, wherein the angle relative to the rear face of the respective blade (Polaski - 3) of the outermost venturis is 50° (note: Helms par. [00100] states that the angle α can be 50 degrees). (claim 15)

In reference to claim 16
Polaski in view of Helms addresses:
The vertical axis turbine of claim 1.

Polaski in view of Helms, as previously presented, does not address:
the plurality of venturis comprises 30 venturis.

Helms further discloses (see par. [0097]) that the number of vents (28) is chosen depending on at least the particular dimensions of the blade and the performance characteristics of the wind turbine, thereby recognizing the number of vents (28) as a result-effective variable.
Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed number of venturis in configuring the turbine of Polaski in view of Helms to achieve desired performance characteristics. 

In reference to claim 17 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 1, wherein each of the plurality of blades (Polaski - 3) further comprises a trailing edge (see annotated Polaski Figure 1 below showing a typical trailing edge)(note: the “trailing edge” is considered to be a surface that is distinct from the identified “front face” and “rear face”, such surface inherently present in Polaski due to Polaski vanes 14 having a thickness).
               
    PNG
    media_image2.png
    279
    472
    media_image2.png
    Greyscale


In reference to claim 19 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 17, wherein each of the plurality of blades (Polaski - 3) further comprises a shear line (i.e., the intersection / boundary between the identified “trailing edge” and “front face”) extending along a boundary where the respective trailing edge (Polaski) and the respective front face (Polaski) meet.

In reference to claim 23 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 1, wherein each of the plurality of blades (Polaski - 3) further comprises a plurality of interlocking arbors (i.e., vane clamp 10 - Polaski Figure 4) extending from the rear face thereof for mounting the plurality of blades (Polaski - 3) on the turbine shaft (Polaski - 2).

In reference to claim 24 
Polaski in view of Helms addresses:
The vertical axis turbine of claim 23, wherein the plurality of interlocking arbors (Polaski - 10) comprises 2 interlocking arbors (i.e., there are at least two of Polaski vane clamp 10 per blade 3).

In reference to claim 31
Polaski in view of Helms addresses:
	The vertical axis turbine of claim 1.

Polaski in view of Helms, as previously presented, does not address:
the plurality of blades comprises 3 blades.

Polaski further discloses (see par. [0016]) that the number of blades can be varied. Helms further discloses 3 blades (see Figure 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of Polaski in view of Helms to include three blades for the purpose of achieving a desired degree of wind capture (note: total blade area, which directly relates to degree of wind capture, can be specified by selection of the number of blades).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Polaski in view of Helms and Deschamps et al. (US 2006/0032361 - hereafter referred to as Deschamps).

In reference to claims 4 and 5
Polaski in view of Helms addresses:
The vertical axis turbine of claim 1, wherein each of the plurality of sections (Polaski - 14) is rotated 5° to 10° (see Polaski par. [0021]) relative to a section of the plurality of sections located immediately therebelow.

Polaski in view of Helms does not address:
the rotation is 5° to 10°. (claim 4)
The vertical axis turbine of claim 4, wherein each of the plurality of sections is rotated 9° relative to a section of the plurality of sections located immediately therebelow. (claim 5)

Deschamps discloses:
a vertical axis wind turbine comprising a plurality of twisted blades (5) formed by stacked sections/layers (6), wherein the stacked sections/layers are rotated relative to each other by an angle (see par. [0036]) to form the twist of the respective blade, and wherein the angle is determined by various design factors (see par. [0036]), such as blade height and/or overall twist, effecting performance of the wind turbine.

Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed angle in configuring the turbine of Polaski in view of Helms to achieve desired performance characteristics (i.e., wind capture, which is related to blade area via blade height and related to the instant angle as recognized by Deschamps in par. [0036]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745